DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the application filed on 19 April 2012, the preliminary amendment filed on 28 November 2022, the four (4) Information Disclosure Statements filed on 28 April 2021, and the IDS filed on 1 December 2022. 
This office action is made Non Final.
Claims 1-20 were cancelled on 11/28/22.
Claims 21-41 were added on 11/28/22.
Claims 1-20 are pending. Claims 1, 10, and 19 are independent claims. 

Priority
Applicant’s claims for the benefit of prior-filed applications, 15947153 and 12939926, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) are acknowledged. 

Information Disclosure Statement
The information disclosure statement filed 4/28/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  A copy of NPL Reference #13 was not provided with the IDS. Furthermore, Reference 13 fails to meet the requirements of 37 CFR 1.98(b)(5) which states pages of the publication/reference need to be listed on IDS. It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 4/28/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  A copy of NPL Reference #15 was not provided with the IDS. Furthermore, Reference 15 fails to meet the requirements of 37 CFR 1.98(b)(5) which states pages of the publication/reference need to be listed on IDS. It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement (IDS) submitted on 1 December 2022, 28 April 2021 and 28 April 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 19 April 2021 have been accepted and entered. 

Specification
The amendment to the abstract filed on 12/1/2022 has been approved and entered.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01 (o). Correction of the following is required: The term "machine-readable storage medium" is not found to have proper antecedent basis in the specification; however it is necessary to use this terminology in order to properly define the claim within the boundaries of statutory subject matter. Note that this is not a §112 rejection and cannot be overcome relying on what the specification would show a skilled artisan. A solution is to amend either the specification or claims so that the terminology matches. MPEP 608.01 (o) requires clear antecedent basis for claim terminology. This is necessary in order to insure certainty in construing the claims in the light of the specification, Ex parte Kotler, 1901 C.D. 62, 95 ©.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Xie et al. (US 20070239528 A1, 2007)(Disclosed in IDS filed on 4/28/21) in further view of Amidon et al. (US 20100169465, priority date to 11/16/2004) (Disclosed in IDS filed on 4/28/21) in further view of Chien (US20090064337, 3/2009)
As per independent claim 21, Xie discloses a method in a proxy server to modify Internet responses (0030), comprising: 
receiving, from a client device, a request for a network resource that is hosted at an origin server for a domain, wherein the request is received at the proxy server (discloses receiving a browser request from a customer/user for content/data such as HTML pages, associated with an origin web site for a URL (domain) (0038,0045,0058,0063), where the request is directed to a proxy site/server as a result of a URL link (0029-0031), which includes a domain name (0054), request for the URL (domain) referencing (resolving) to the proxy server, and the origin web site is one of a plurality of origin web sites having different URLs (domains) directed to the proxy site/server and are owned by different entities (Fig. 3, 0050));
retrieving the requested network resource (0030,0038,0063: retrieving the requested data/content (network resource) including transmitting the request to the origin server, and receiving the network resource from the origin server (Fig. 6-7; 0045, 0065, 0070: performing HTML page processing by retrieving the requested data/content (network resource) from the origin web site, which means sending a request to the origin web site and receiving the data/content from the origin web site); and
determining that the retrieved network resource includes at least one modification token ( 0030,0039: discloses scanning the HTML page to retrieve tracking phone numbers, e-mail references, custom strings identifying any predefined text or script code pattern (viewed as modification tokens being identified) where each predefined text or script code pattern (modification token) indicates data/content to be edited/replaced (0070,0083-0084));
for at least one located modification token, automatically modifying, by the proxy server, at least a portion of the content of the retrieved network resource that corresponds to that modification token (0030, 0039, 0043, 0070: identified custom strings containing predefined text or script code pattern (modification token), dynamically editing/replacing the identified content of the HTML page without interfering with the customer’s experience (0044); and
transmitting, by the proxy server, the modified retrieved network resource to the client device (Abstract, 0065, 0073: sending/returning the modified/proxied HTML page to the client device).
	Furthermore, the cited art fails to specifically disclose wherein the request is received at the proxy server as a result of a DNS (Domain Name System) request for the domain returning an IP address of the proxy server instead of an IP address of the origin server. However, Amidon et al. teach receiving, at the proxy server from a client device, a request for a network resource that is hosted at an origin server for a domain, wherein the request is received at the proxy server as a result of a DNS (Domain Name System) request for the domain returning an IP address of the proxy server instead of an IP address of the origin server (Fig 7;0048-0050)
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have modified the cited art with the disclosed features of Amidon et al disclosed features stated above since it would have provided the benefit of improving the invention with the reasonable expectation that it would result in a device that would create a more efficient and practical P2P network.
	Furthermore, while Xie discloses identifying custom strings identifying any predefined text or script code pattern; Xie et al fails to specifically disclose determining the retrieved network resource includes at least one modification token that is of a type that indicates a threat to the client device; for the at least one modification token that is of a type that indicates a threat to the client device, automatically modifying at least a portion of the retrieved network resource that corresponds to that modification token. However, Chien discloses examining/scanning a web page for code that is considered malicious code/malware (modification token). (0022-23) Malicious code is considered a threat to the client (0004). Thus, Chen discloses a code/token that is a threat to the client device. In response, the found malicious code is removed from the webpage before being transmitted to the client (0022, 0027) 
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have modified the cited art with the disclosed features of Amidon et al disclosed features stated above since it would have provided the benefit of preventing a web page containing malicious codes from reaching a client computer, so that the client computer is not burdened with identifying and removing the malicious codes after the receipt of the web page.
	As per dependent claim 22, Xie teaches the requested network resource is an (HyperText Markup Language (HTML) page (0065: discussing determining that the requested data/content (network resource) is in the form of an HTML page)
	As per dependent claim 23, based on the rejection of Claim 21 and the rationale incorporated, Chien discloses wherein the threat to the client device is malware included in the retrieved network resource. (0004, 0022)
As per dependent Claim 24, Xie teaches wherein determining that the retrieved network resource further includes at least one obfuscation modification token that indicates an element to be obfuscated; automatically modifying, by the proxy server, at least a portion of the retrieved network resource that corresponds to the obfuscation modification token.(0030, 0043: the HTML page includes at least one predefined text or script code pattern (obfuscation modification token) that identifies an element to be substituted/replaced (obfuscated), and automatically/dynamically editing/replacing the identified content of the HTML page without interfering with the customer’s experience (0044) corresponding to that predefined text or script code pattern (obfuscation modification token)) 
As per dependent Claim 25, Xie teaches automatically replace at least the element to be obfuscated that corresponds to the obfuscation modification token with an obfuscation script, which when executed by a client network application of the client device, generates the element such that it will be displayed when rendered while not being directly readable by bots  (0030, 0043, 0047: automatically replacing at least the element to be substituted (obfuscated) of the HTML content that corresponds to the predefined text or script code pattern (obfuscation modification token) with a tracking element (obfuscation script), which when executed by the end user web browser (client network application of the client device), generates the element such that it will be displayed on the rendered HTML page while not being directly readable by the process that scan a source of the HTML page).
As per dependent claim 26, Xie teaches wherein the element to be obfuscated is one of: a phone number, an email address, an instant messenger identifier, a street address, a link to another website, a birthdate, a social security number, an IP address, a credit card number, and an account username (00030: the element to be substituted/replaced (obfuscated) is one of: a phone number, an email link, images, or a hyperlink to another page on the web site, or to another web site).
As per dependent claim 27, Xie teaches determining that the retrieved network resource further includes at least one server side defined modification (SSDM) token that is defined by an administrator of the domain and indicates that content is subject to being one of excluded and obfuscated; (0047, 0049 , 0075, 0078: discussing the HTML page includes at least one predefined text or script code pattern (modification token) is a server side defined modification that is defined by a provisioner (administrator) of the domain (0078) and indicates that content is subject to being one of excluded from replacement processing and substituted (obfuscated)) and automatically modifying at least a portion of the content of the retrieved network resource that corresponds to the SSDM token. (0030, 0043: discussing the HTML page includes at least one predefined text or script code pattern (obfuscation modification token) that identifies an element to be substituted/replaced (obfuscated), and automatically/dynamically editing/replacing the identified content of the HTML page without interfering with the customer’s experience (0044) corresponding to that predefined text or script code pattern (obfuscation modification token)
As per independent claims 28 and 35, claims 28 and 35 recite similar limitations as in claim 21 and are rejected under similar rationale. Furthermore, Xie teaches a memory and a processor (0013) and a medium (Claim 19)
As per dependent claims 29-34, and 36-41, Claims 29-34, and 36-41 recite similar limitations as in Claims 22-27, and are rejected under similar rationale.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,984,068. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of each other being substantially similar in scope and they use the same limitations, using varying terminology such that claims 1-20 are generic to the claims 1-28 of U.S. Patent No. 10,984,068. Both applications disclose receiving, from a client device, a request for a network resource that is hosted at an origin server for a domain, wherein the request is received at the proxy server as a result of a Domain Name System (DNS) request for the domain returning an IP address of the proxy server instead of an IP address of the origin server; retrieving the requested network resource including transmitting the request to the origin server and receiving the requested network resource from the origin server in response; determining that the retrieved network resource includes at least one modification token that is of a type that indicates a threat to the client device; for the at least one modification token that is of a type that indicates a threat to the client device, automatically modifying, by the proxy server, at least a portion of the retrieved network resource that corresponds to that modification token; and transmitting, by the proxy server, the modified network resource to the client device. Therefore, claims 1-20 are anticipated by claims 1-28 of U.S. Patent No. 10,984,068 since claims 1-28 of U.S. Patent No. 10,984,068 contain all the limitations of claims 1-20 of Application 17234517.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,634,993 in further view of Chien. Both 9,634,993 and the current application discloses receiving, from a client device, a request for a network resource that is hosted at an origin server for a domain, wherein the request is received at the proxy server as a result of a Domain Name System (DNS) request for the domain returning an IP address of the proxy server instead of an IP address of the origin server; retrieving the requested network resource including transmitting the request to the origin server and receiving the requested network resource from the origin server in response; determining that the retrieved network resource includes at least one modification token; for the at least one modification token, automatically modifying, by the proxy server, at least a portion of the retrieved network resource that corresponds to that modification token; and transmitting, by the proxy server, the modified network resource to the client device. However, 9,634,993 fails to teach disclose determining the retrieved network resource includes at least one modification token that is of a type that indicates a threat to the client device; for the at least one modification token that is of a type that indicates a threat to the client device, automatically modifying at least a portion of the retrieved network resource that corresponds to that modification token. However, Chien discloses examining/scanning a web page for code that is considered malicious code/malware (modification token). (0022-23) Malicious code is considered a threat to the client (0004). Thus, Chen discloses a code/token that is a threat to the client device. In response, the found malicious code is removed from the webpage before being transmitted to the client (0022, 0027) 
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have modified the cited art with the disclosed features of Amidon et al disclosed features stated above since it would have provided the benefit of preventing a web page containing malicious codes from reaching a client computer, so that the client computer is not burdened with identifying and removing the malicious codes after the receipt of the web page.

Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177